                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF CALIFORNIA


SABRINA PATRICE THOMAS                   )   Case No.: 1:19-cv-00563-JDP
GIBSON,                                  )
                                         )   STIPULATION AND ORDER FOR
             Plaintiff,                  )   THE AWARD AND PAYMENT OF
                                         )   ATTORNEY FEES AND EXPENSES
      vs.                                )   PURSUANT TO THE EQUAL
                                         )   ACCESS TO JUSTICE ACT, 28 U.S.C.
COMMISSIONER OF SOCIAL                   )   § 2412(d) AND COSTS PURSUANT
SECURITY,                                )   TO 28 U.S.C. § 1920
                                         )
             Defendant.                  )
                                         )

      TO THE HONORABLE JEREMY D. PETERSON, MAGISTRATE
JUDGE OF THE DISTRICT COURT:
      IT IS HEREBY STIPULATED, by and between the parties through their
undersigned counsel, subject to the approval of the Court, that Sabrina Patrice
Thomas Gibson be awarded attorney fees in the amount of one thousand seven
hundred dollars ($1,700.00) under the Equal Access to Justice Act (EAJA), 28
U.S.C. § 2412(d), and costs in the amount of zero dollars ($0.00) under 28 U.S.C.
§ 1920. This amount represents compensation for all legal services rendered on
behalf of Plaintiff by counsel in connection with this civil action, in accordance
with 28 U.S.C. §§ 1920; 2412(d).
       After the Court issues an order for EAJA fees to Sabrina Patrice Thomas
Gibson, the government will consider the matter of Sabrina Patrice Thomas
Gibson's assignment of EAJA fees to Young Cho. The retainer agreement
containing the assignment is attached as exhibit 1. Pursuant to Astrue v. Ratliff,
130 S.Ct. 2521, 2529 (2010), the ability to honor the assignment will depend on
whether the fees are subject to any offset allowed under the United States
Department of the Treasury's Offset Program. After the order for EAJA fees is
entered, the government will determine whether they are subject to any offset.
       Fees shall be made payable to Sabrina Patrice Thomas Gibson, but if the
Department of the Treasury determines that Sabrina Patrice Thomas Gibson does
not owe a federal debt, then the government shall cause the payment of fees,
expenses and costs to be made directly to Law Offices of Lawrence D. Rohlfing,
pursuant to the assignment executed by Sabrina Patrice Thomas Gibson.1 Any
payments made shall be delivered to Young Cho.
       This stipulation constitutes a compromise settlement of Sabrina Patrice
Thomas Gibson's request for EAJA attorney fees, and does not constitute an
admission of liability on the part of Defendant under the EAJA or
otherwise. Payment of the agreed amount shall constitute a complete release from,
and bar to, any and all claims that Sabrina Patrice Thomas Gibson and/or Young
Cho including Law Offices of Lawrence D. Rohlfing may have relating to EAJA
attorney fees in connection with this action.


1
 The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
under federal law against the recovery of EAJA fees that survives the Treasury
Offset Program.
      This award is without prejudice to the rights of Young Cho and/or the Law
Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
DATE: January 24, 2020         Respectfully submitted,
                               LAW OFFICES OF LAWRENCE D. ROHLFING
                                     /s/ Young Cho
                            BY: __________________
                               Young Cho
                               Attorney for plaintiff
                               Sabrina Patrice Thomas Gibson

DATED:January 24, 2020         McGREGOR W. SCOTT
                               United States Attorney

                                      /s/ Patrick W. Snyder

                               PATRICK W. SNYDER
                               Special Assistant United States Attorney
                               Attorneys for Defendant
                               ANDREW SAUL, Commissioner of Social
                               Security (Per e-mail authorization)
                                     ORDER
This agreement is approved as stipulated.


IT IS SO ORDERED.


Dated:     January 28, 2020
                                            UNITED STATES MAGISTRATE JUDGE




No. 204.
